DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 13 are pending in this application.
Response to Amendment
Claims 1, 3, and 13 are amended. Claims 11 and 12 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Arnell on 03/21/2022.
The application has been amended as follows: Claim 1 is amended to recite:  A low-voltage circuit breaker, comprising: 
at least one external conductor section of an external conductor power terminal of the low-voltage circuit breaker connected to an external conductor load terminal of the low-voltage circuit breaker; and 
a neutral conductor section of a neutral conductor connection of the low-voltage circuit breaker connected to a neutral conductor load terminal of the low-voltage circuit breaker, 
wherein a mechanical bypass switch is arranged in the at least one external conductor section, 
wherein a semiconductor circuit arrangement of the low-voltage circuit breaker is switched parallel to the mechanical bypass switch, 
wherein a first current measuring arrangement is arranged in the at least one external conductor section, which is connected to an electronic control unit of the low-voltage circuit breaker, 
 mechanical bypass switch and the semiconductor circuit arrangement when a prespecifiable overcurrent is detected by the current measuring arrangement, 
wherein a snubber is arranged using a suitable circuit design in parallel with the semiconductor circuit arrangement, the snubber having a capacitor and a resistor, which is arranged in a manner connected in parallel with the capacitor,
wherein the capacitor comprises an input terminal and an output terminal,
wherein the semiconductor circuit arrangement comprises an input terminal and an output terminal,
wherein the resistor comprises an input terminal and an output terminal,
wherein the input terminal of the capacitor is electrically coupled to the input terminal of the semiconductor circuit arrangement and to the input terminal of the resistor, and
wherein the output terminal of the capacitor is electrically coupled to the output terminal of the semiconductor circuit arrangement and to the output terminal of the resistor.
Claim 2 is cancelled.
Claim 3 is amended to recite:  A low-voltage circuit breaker, comprising: 
at least one external conductor section of an external conductor power terminal of the low-voltage circuit breaker connected to an external conductor load terminal of the low-voltage circuit breaker; and 
a neutral conductor section of a neutral conductor connection of the low-voltage circuit breaker connected to a neutral conductor load terminal of the low-voltage circuit breaker, 
wherein a mechanical bypass switch is arranged in the at least one external conductor section, 
wherein a semiconductor circuit arrangement of the low-voltage circuit breaker is switched parallel to the mechanical bypass switch, 
wherein a first current measuring arrangement is arranged in the at least one external conductor section, which is connected to an electronic control unit of the low-voltage circuit breaker, 
wherein the electronic control unit is configured to actuate the mechanical bypass switch and the semiconductor circuit arrangement when a prespecifiable overcurrent is detected by the current measuring arrangement, 

wherein the snubber is configured without a diode,
wherein the capacitor comprises an input terminal and an output terminal,
wherein the semiconductor circuit arrangement comprises an input terminal and an output terminal,
wherein the resistor comprises an input terminal and an output terminal,
wherein the input terminal of the capacitor is directly electrically coupled to the input terminal of the semiconductor circuit arrangement and to the input terminal of the resistor, and
wherein the output terminal of the capacitor is directly electrically coupled to the output terminal of the semiconductor circuit arrangement and to the output terminal of the resistor.
Claim 8 is amended to recite:  The low-voltage circuit breaker according to claim 1, wherein the resistor is larger than 5 kΩ.
Claim 10 is amended to recite:  The low-voltage circuit breaker according to claim 4, wherein the first mechanical disconnector is arranged in the at least one external conductor section serially to the mechanical bypass switch.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/28/2022, with respect to claims 1, 3-10, and 13 have been fully considered and are persuasive.  The rejection of claims 1, 3-10, and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10, and 13 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 3, especially wherein the capacitor comprises an input terminal and an output terminal, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839